2016 IL App (1st) 152888


                                                                              FIRST DIVISION
                                                                              December 5, 2016



No. 1-15-2888

ANDREW FINKO,                                          )       Appeal from the
                                                       )       Circuit Court of
        Petitioner-Appellant,                          )       Cook County.
                                                       )
v.                                                     )
                                                       )       No. 2014 M1 627765
CITY OF CHICAGO DEPARTMENT OF                          )
ADMINISTRATIVE HEARINGS; and CITY OF                   )
CHICAGO DEPARTMENT OF REVENUE,                         )       Honorable
                                                       )       Susan Kennedy Sullivan,
       Respondents-Appellees.                          )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justices Simon and Mikva concurred in the judgment and opinion.


                                             OPINION

¶1     Petitioner, Andrew Finko, appeals from the order of the circuit court denying his motion

to consolidate and compel the city of Chicago to prepare and file the record of proceedings

concerning ticket #9185712107.      On appeal, petitioner contends the court erred in denying his

motion to consolidate because ticket #9185712107 involved the same alleged violation occurring

in the same location, against the same defendant (petitioner), as ticket #918567656, a matter

properly before the court on administrative review.        Petitioner also argues on appeal that the

court erred in ordering the clerk of the court to refund petitioner's filing fee.   For the following

reasons, we affirm.
No. 1-15-2888


¶2                                     JURISDICTION

¶3     The Department of Administrative Hearings (DOAH) issued its findings and final

determinations on ticket #9185712107 and ticket #918567656, on August 18, 2014.                On

September 12, 2014, petitioner filed a complaint for administrative review.       The trial court

denied petitioner's motion to consolidate, and reversed the DOAH's determination as to ticket

#918567656, on April 23, 2015.     Petitioner filed a motion to reconsider which the trial court

denied on September 10, 2015.      Petitioner filed his notice of appeal on October 8, 2015.

Accordingly, this court has jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303

governing appeals from final judgments entered below.    Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R.

303 (eff. May 30, 2008).

¶4                                     BACKGROUND

¶5     Petitioner was issued two parking tickets, #918567656 on July 10, 2014, and

#9185712107 on July 28, 2014, for parking his vehicle in violation of section 9-64-080(a) of the

Chicago Municipal Code (Municipal Code) (Municipal Code of Chicago, Ill. § 9-64-080(a)

(2014)).   Petitioner contested both tickets by mail and on August 18, 2014, the administrative

law judge (ALJ) issued findings for each ticket in separate orders.    For each ticket, the ALJ

found that "the information submitted supports a determination that the violation occurred" and

therefore, petitioner was "responsible for the fine of $100.00."            The DOAH's final

determination affirmed the ALJ's findings.

¶6     On September 12, 2014, petitioner, an attorney, filed a pro se complaint for

administrative review listing both ticket numbers on the complaint and attaching copies of the

separate DOAH orders as exhibits.        In the complaint, petitioner alleged that the ALJ's

determinations were "not in accordance with the law" because "[t]here were no 'Rush Hour' signs

                                             -2-
No. 1-15-2888


posted prohibiting parking." On November 26, 2014, the trial court issued an order regarding

"Violation No: 918567656" that directed defendants to respond, continued the matter to March 3,

2015, and stayed collection of the fine until resolution of petitioner's appeal. However, for

reasons unknown, the order made no mention of ticket #9185712107.

¶7     On January 21, 2015, in response to the trial court's order, the city of Chicago filed a

complete record of the proceedings to support its position on ticket #918567656 pursuant to

section 3-106 of the Illinois Code of Civil Procedure (Code) (735 ILCS 5/3-106 (West 2014)).

The record included a copy of ticket #918567656, photographs of the street and street signs that

were taken on July 10, 2014, and petitioner's affidavit regarding his "personal knowledge about

the location of the Honda vehicle *** on July 10, 2014, at or near 5:17 pm." No record was

filed for ticket #9185712107.

¶8     On March 3, 2015, petitioner presented a motion to consolidate and compel the city to

file the record of proceedings for ticket #9185712107.        In his motion, petitioner argued that

both tickets "are for the same alleged violation, at the same location, issued to the same

car/owner, and both have decisions issued on the same date, by the same hearing examiner.

The only difference between the two tickets is that they were issued on different dates."

[Emphasis in the original.]     Petitioner stated that the city did not prepare the record for ticket

#9185712107, and provided no just reason for its refusal to provide the record when petitioner

attached the decisions for both tickets to his complaint for administrative review.

¶9     In response, the city stated although petitioner was contesting both tickets, he filed only

one complaint for administrative review in violation of administrative review law.         The trial

court's intake order of November 26, 2014, listed only citation #918567656, and accordingly the

city filed the record for citation #918567656.    The city argued against consolidation because the

                                                 -3-
No. 1-15-2888


plain language of administrative review law requires that a complaint must be filed for each

matter on review before the trial court, and petitioner filed only one complaint for administrative

review of two final decisions.    The city also argued that "it is impossible to conclude from the

complaint that the citations arise from the same acts or depend on the same evidence." Rather,

since the citations were issued 18 days apart, "it is reasonable to conclude that these two citations

*** differ in nature, act, issue, or evidence."

¶ 10     After a hearing, the trial court denied petitioner's motion to consolidate. First, the trial

court reasoned that the decision to consolidate is "discretionary" and in this case, the trial court

would not consolidate both tickets into a single complaint because "the nucleus of facts is not the

same."    It stated that if petitioner had been issued two tickets on the same day in the same

location, it might have allowed the consolidation. The trial court acknowledged that evidence

of the circumstances of ticket #9185712107 was "not even available" to consider.            The trial

court also stated, in response to petitioner's alternate request to set the matters for the two

citations separately, that ticket #9185712107 was not properly before the court because petitioner

did not file a second complaint for ticket #9185712107.

¶ 11     The trial court then ruled on the matter before it concerning ticket #918567656.    It found

that the citation was issued at 5:17 pm, which was within the time period between 4 and 6 pm

when the loading zone restriction was not in effect.      Therefore, the trial court determined that

the city failed to establish a prima facie case and it reversed the DOAH's determination finding a

violation.   The court also ordered the refund of petitioner's filing fee.

¶ 12     Petitioner filed a motion to reconsider, arguing that the trial court erred in denying his

motion to consolidate. In his motion, petitioner requested that the city be compelled to file the

administrative record for ticket #9185712107, that the trial court either hold a hearing on the

                                                  -4-
No. 1-15-2888


matter of #9185712107 or reverse the DOAH's determination, and that the city of Chicago "bear

all of Petitioner's court costs in this matter, rather than the Clerk of the Circuit Court of Cook

County."   In response, the city argued that the trial court properly denied petitioner's motion to

consolidate because there was no record regarding ticket #9185712107 on which to compare the

similarity of facts and issues to ticket #918567656.    The city further argued that had petitioner

filed a separate complaint for ticket #9185712107 initially, a record of the ticket would have

been provided in answer to the complaint, as occurred with ticket #918567656. The trial court

denied petitioner's motion to reconsider and petitioner filed this timely appeal.

¶ 13                                        ANALYSIS

¶ 14   Petitioner appeals the decision of the trial court, upon administrative review, to deny his

motion to consolidate and not consider his challenge to the DOAH's determination regarding

ticket #9185712107.      We are mindful that the proceedings below involved administrative

hearings and as such, this court normally reviews the decision of the DOAH rather than the trial

court's determination.   See Frances House, Inc. v. Illinois Department of Public Health, 2015
IL App (1st) 140750, ¶ 22.    However, the issue in this appeal centers on the trial court's conduct

as authorized by administrative review law, and not on the propriety of the DOAH's

determination regarding petitioner's parking tickets.    Therefore, we consider whether the trial

court erred in refusing to rule on petitioner's ticket #9185712107 claim.

¶ 15   Under the Illinois Constitution, "final administrative decisions are appealable only 'as

provided by law.' " Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 178 (2007).

As our supreme court explained in Ultsch, "[b]ecause review of a final administrative decision

may be obtained only as provided by statute, a court exercises 'special statutory jurisdiction'

when it reviews an administrative decision." Id.       This jurisdiction "is limited to the language

                                                -5-
No. 1-15-2888


of the statute conferring it" and therefore, "[a] party seeking to invoke a court's special statutory

jurisdiction must strictly comply with the procedures prescribed by the statute." Id.

¶ 16   Section 3-102 of the Code mandates that parties to an administrative proceeding are

barred from judicial review unless review is sought "within the time and in the manner" provided

by statute.   735 ILCS 5/3-102 (West 2014).        The time and manner of seeking review is set

forth in section 3-103, which states that "[e]very action to review a final administrative decision

shall be commenced by the filing of a complaint and the issuance of a summons within 35 days

from the date that a copy of the decision sought to be reviewed was served upon the party

affected by the decision ***." 735 ILCS 5/3-103 (West 2014).

¶ 17   At the hearing on petitioner's motion to consolidate, the trial court stated that the matter

of ticket #9185712107 was not properly before it because petitioner did not file a separate

complaint for that ticket within 35 days of receiving the DOAH's decision, but instead listed both

ticket numbers on a single complaint.        Whether section 3-103 required petitioner to file a

separate complaint for each ticket number is a question of statutory interpretation.      This court's

primary goal in interpreting a statute is to give effect to the legislature's intent.   Land v. Board

of Education of the City of Chicago, 202 Ill. 2d 414, 421 (2002).             "The best evidence of

legislative intent is the language used in the statute itself, which must be given its plain and

ordinary meaning." Paris v. Feder, 179 Ill. 2d 173, 177 (1997).         Where resolution of an issue

turns on the interpretation of a statute, our review is de novo.       Cinkus v. Village of Stickney

Municipal Officers Electoral Board, 228 Ill. 2d 200, 210 (2008).

¶ 18   Section 3-103 states that "[e]very action to review a final administrative decision shall be

commenced by the filing of a complaint" within 35 days of the decision.            735 ILCS 5/3-103

(West 2014).    A plain reading of this language directs a party to file a complaint for review of

                                                 -6-
No. 1-15-2888


"a final administrative decision." Nothing in the statutory language indicates that a complaint

may be filed for review of multiple final administrative decisions. Strictly construed, section

3-103 requires a party to file a complaint for each final administrative decision the party wants to

appeal.     Here, the DOAH issued a final determination and order for ticket #918567656 and

issued a separate final determination and order for ticket #9185712107.          It follows that if

petitioner wanted to appeal both orders, he should have filed a complaint for each order in strict

compliance with section 3-103.          Petitioner did not file a separate complaint for ticket

#9185712107, but instead listed the ticket number along with ticket #918567656 in a single

complaint.     We find that since no complaint was filed for ticket #9185712107 within the 35 day

time period, the trial court was without jurisdiction to review the DOAH's determination on that

claim, on its own or pursuant to a motion to consolidate.            Rodriguez v. Sheriffs Merit

Commission of Kane County, 218 Ill. 2d 342, 350 (2006).

¶ 19      Petitioner, however, argues that substantial compliance with section 3-103 is sufficient

and that he substantially complied by listing both ticket numbers on his timely-filed complaint

for administrative review, attaching copies of the separate orders for each ticket.    As support,

petitioner relies primarily on Hagen v. Stone, 277 Ill. App. 3d 388 (1995).        In Hagen, four

respondents sought to have their names printed on the ballot as candidates for elected board of

education members.        Id. at 389.    Petitioner filed an objection, and the electoral board

subsequently overruled the objection.      On administrative review, the trial court reversed the

board's decision and ordered the respondents' names removed from the ballot.      Id. at 390.

¶ 20      On appeal, the respondents argued that the trial court erred in denying their motion to

dismiss the petitioner's complaint because he filed a single complaint regarding four separate

board decisions.     Id. at 391.   Although the section at issue in Hagen was 10-10.1 of the Code

                                                -7-
No. 1-15-2888


pertaining to election law (735 ILCS 5/10-10.1 (West 2014)), the section states, similar to

section 3-103, that a party "may secure judicial review of such decision in the circuit court" by

filing "a petition with the clerk of the court within 10 days after the decision of the electoral

board." Id.

¶ 21    The appellate court found that the trial court had jurisdiction to consider the complaint

pursuant to section 10-10.1 and affirmed the lower court's determination.           Id. at 392.    It

reasoned that although the petitioner sought review of four separate board decisions in a single

complaint, the complaint had five separate counts with each count seeking a separate review of a

decision related to a single candidate, "based on similar factual allegations and the same issues."

Id.    The appellate court further noted that if petitioner had originally filed five separate

complaints, "it is likely that, upon timely motion, the five actions would have been consolidated

on the grounds of judicial economy and trial convenience." Id.

¶ 22    Hagen is factually distinguishable and does not support petitioner's case here.      Unlike

the complaint in Hagen, petitioner's complaint did not have separate counts for each ticket

number.     Also, the record before the court in Hagen contained sufficient evidence to compare

the separate cases because the appellate court found that that the counts were "based upon similar

factual allegations and the same issues." Id.     In denying petitioner's motion to consolidate in

the case before us, however, the trial court found that "the nucleus of facts is not the same" and if

petitioner instead had been issued two tickets on the same day in the same location, it might have

allowed the consolidation.    We cannot conclude from the complaint itself, or from the attached

orders, that the citations for both tickets arose from the same acts or depended on the same

evidence.    Unlike the situation in Hagen, there is no evidence in the record here to support that

the two tickets, issued 18 days apart, involved the same factual allegations and legal issues.

                                                -8-
No. 1-15-2888


¶ 23      We note that petitioner cites Chicago Transit Authority v. Industrial Comm'n, 238 Ill.

App. 3d 202 (1992), as additional support for his argument that a proper complaint for

administrative review may encompass more than one final administrative decision, for the first

time in his reply brief.    As such, our consideration of the case is waived pursuant to Illinois

Supreme Court Rule 341(h)(7) (eff. Jan. 1, 2016) ("[p]oints not argued are waived and shall not

be raised in the reply brief, in oral argument, or on petition for rehearing").    Nonetheless, the

case is inapposite. Chicago Transit Authority is a workers' compensation case and, as this court

observed therein, "generally speaking" the Code and the supreme court rules do not apply to

workers' compensation cases. Id. at 205.       Although petitioner has proceeded pro se, he is not

entitled to more lenient treatment and is "presumed to have full knowledge of applicable court

rules and procedures."     In re Estate of Pellico, 394 Ill. App. 3d 1052, 1067 (2009).

¶ 24      Alternatively, petitioner contends that the doctrine of estoppel should apply because he

"relied upon the acceptance of his complaint by the Clerk of the Court, and the Respondents'

failure to challenge, or seek dismissal of his Complaint." Petitioner did not specifically plead

equitable estoppel in his complaint nor was it formally raised as an issue before the trial court

during the hearing on the motion to consolidate.         At the hearing on petitioner's motion to

reconsider, petitioner touches on his reliance but there was no formal argument on the issue or a

ruling.    Failure to raise an issue before the trial court forfeits review of that issue on appeal.

Coghlan v. Beck, 2013 IL App (1st) 120891, ¶ 31.

¶ 25      Waiver aside, the use of estoppel against public bodies is not favored and is allowed only

when necessary to prevent fraud or injustice. Jack Bradley, Inc. v. Department of Employment

Security, 146 Ill. 2d 61, 81 (1991).     Therefore, to invoke estoppel against a public body one

must show an affirmative act on the part of the public body and the inducement of substantial

                                                 -9-
No. 1-15-2888


reliance by the affirmative act.    Halleck v. County of Cook, 264 Ill. App. 3d 887, 893 (1994).

Here, petitioner does not allege any affirmative act on the part of the city or clerk's office.

Rather, he alleges only that the clerk's office took his complaint and the city failed to challenge

the complaint.    The facts alleged do not support the application of estoppel.

¶ 26    We recognize that under the particular facts of this case, petitioner is left with little

recourse because he failed to file a separate complaint for ticket #9185712107.         However, a

strict reading of 3-103 requires the filing of a complaint for each final administrative decision a

party wishes to appeal, and the plain language of that section makes no exception for reasonable

mistakes made in good faith. The legislature, rather than this court, is the proper body to

address any issues regarding the operation of this section.

¶ 27    Petitioner also challenges the trial court's use of a pre-printed form directing the clerk of

the court to refund petitioner's filing fee.   Petitioner makes clear that he is not challenging the

order refunding the fee, and "is indeed grateful that his court costs were refunded," but argues

that the city should pay his costs rather than the clerk of the court.        The city argues that

petitioner has no standing to challenge the payment by the clerk of the court and we agree.

Petitioner challenged the DOAH's final decision on administrative review and the trial court

entered judgment in his favor.        The court also ordered the clerk of the court to refund

petitioner's filing fee.   Petitioner "cannot complain of error which does not prejudicially affect

[him], and one who has obtained by judgment all that has been asked for in the trial court cannot

appeal from the judgment." Material Service Corp. v. Department of Revenue, 98 Ill. 2d 382,

386 (1983).

¶ 28    For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 29    Affirmed.

                                                - 10 -